 In the Matter of BLOUGH MANUFACTURING COMPANYandINTERNA-TIONAL LADIES' GARMENT WORKERS' UNION, LOCAL No. 108, AFLCase No. 4-B-1728.-Decided August 21, 1945Metzger and WickershambyMr. F. Brewster Wickersham,of Har-risburg, Pa., andMr. Henry H. Salzberg,of New York City, for theCompany.Mr. Sidney G. Handler,of Harrisburg, Pa., for the Union.Miss Helen Hart,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Ladies' Garment Work-ers'Union, Local No. 108, AFL, herein called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Blough Manufacturing Company, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Herman Lazarus, TrialExaminer.Said hearing was held at Harrisburg, Pennsylvania, onMay 23, 1945.The Company and the Union appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBlough Manufacturing Company, a Pennsylvania corporation, withits principal place of business in Harrisburg, Pennsylvania, is engagedin the manufacture and sale of play suits, sleepers, and overalls forchildren.The Company operates plants in Harrisburg, Mount Holly63 N L. It. B., No. 67.441 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDSprings,New Oxford, and Millerstown, all of which are in theCommonwealth of Pennsylvania.During 1944, the Company pur-chased materials valued in excess of $750,000, 90 percent of which wasshipped to the Company's plants from points outside the Common-wealth of Pennsylvania.During the same year, the Company soldfinished products valued in excess of $1,000,000, 90 percent of whichwas transported to points outside the Commonwealth of Pennsylvania.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDInternational Ladies' GarmentWorkers' Union, Local No. 108,affiliated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees of the Company.M. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriateWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that the following unit is appropriate : allproduction and maintenance employees of the Company's Harrisburgplant, including all stockroom employees, all employees in the shippingdepartment, warehousemen, firemen, watchmen, general laborers, andjanitors, but excluding all clerical and office employees, foremen,executives, and all other supervisory employees.The Company agreeswith the Union's definition of the unit as it relates to specific composi-tion, but maintains that only a unit consisting of employees of all fourof the Company's plants is appropriate.As stated above, the Company's main plant is located at Harrisburgand the branch plants are situated in Mount Holly Springs, Millers-town, and New Oxford, about 16, 35, and 40 miles, respectively, fromHarrisburg.The Harrisburg plant is functionally a self-sufficientunit, performing the operations of cutting, sewing, finishing, packing;and shipping the finished garments.The three branch plants are,'The Field Examiner reported that the Union submitted 67 authorization cards ; thatthe names of 60 persons appearing on the cards were listed on the Company's pay roll ofMay 2, 1945,which contained the names of 161 employees in the alleged appropriate unit. BLOUGH MANUFACTURING COMPANY443engaged in sewing operations only.The sewing at the branch plantsis essentially the same as that carried on at the Harrisburg plant,although the branch plants usually work only on certain types offabrics in order to maintain greater efficiency among the operators.Approximately 40 to 50 percent of the garments sold are sewn at theHarrisburg plant.Each of the branch plants has its own foreman who is responsiblefor the hiring and discharge of employees, subject to occasional super-vision from the Harrisburg office.General personnel policies areestablished by the Harrisburg office.The branch plants do not havetheir own offices and all records are kept at Harrisburg with the excep-tion of current piece-work records.Pay rolls are prepared at Harris-burg for all the Company's plants but separate pay rolls are main-tained for each plant.There is little if any interchange of employeesamong the various plants on a permanent basis.All non-supervisoryemployees of the branch plants and of the sewing department of theHarrisburg plant are paid on a piece-work basis and the rate is thesame at all plants; however, the minimum rate of pay is 5 cents lessper hour at the branch plants.The Company has no collective bargaining history. In 1932-33and 1936-37, the Union attempted to organize employees of the Har-risburg plant only, but it was not successful. In 1941 and 1942, theInternational with which the Union is-affiliated attempted unsuccess-fully to organize all of the Company's plants.Only employees of theHarrisburg plant, to date, have shown an interest in self-organization.While the functional interdependence of the Company's plantswould indicate the ultimate propriety of a four-plant unit, the previousattempts by the International to organize all the Company's plantshave proved unsuccessful.Since the Harrisburg plant only hasshown an interest in collective bargaining, we are of the opinion thata unit confined to the employees of this plant is appropriate at thistime.2However, our finding that a unit confined to the Harrisburgplant is appropriate will not preclude a later finding that a more in-clusive unit is appropriate when organization has been extended tothe branch plants of the Company.We find that all production and maintenance employees of theCompany's Harrisburg plant, including all stockroom employees, allemployees in the shipping department, warehousemen, firemen,watchmen, general laborers and janitors, but excluding all clericaland office employees, foremen, executives, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposes2 SeeMatter of Neuman Cotton Mills,58 N. L. R. B. 637. 444DECISIONSOF NATIONALLABOR RELATIONS BOARDof collective bargainingwithin themeaning ofSection 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein,3 subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Blough Manu-facturing Company, Harrisburg, Pennsylvania, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fourth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby International Ladies' Garment Workers' Union, Local No. 108,affiliated with the American Federation of Labor, for the purpose ofcollective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.sThe Union requested that the eligibility date be established as the last pay-roll dateprior to March 16, 1945 because of the discharge of 17 employees on the latter date. Sincethe discharges apparently occurred in the regular course of business, we see no reason todepart from our customary practice in this regard.